Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Shaaltiel et al. (Plant Biotechnology Journal, 5: 579-590, 2007), He et al. (Nature Communications, 3: 1062, 2012), and Reski et al. (US Publication No. 2008/0141387).
Shaaltiel et al. describe glucocerebrosidase (a lysosomal protein) comprising paucimannosidic N-glycans produced by carrot cells.  The glycans attached to the glucocerebrosidase are predominantly paucimannosidic N-glycans, i.e., glycans which lack GlcNAc residues at their nonreducing ends.
He et al. describe α-L-iduronidase (a lysosomal protein) comprising paucimannosidic N-glycans produced by maize seeds.  The glycans attached to the iduronidase are all paucimannosidic N-glucans, i.e., glycans which lack GlcNAc residues at their nonreducing ends.
Reski et al. describe the production of glycosylated proteins by plants.  It is considered advantageous for heterologous glycosylated human proteins produced by plants to not contain beta-1,2-xylosyltransferase and alpha-1,3-fucosyltransferase activities since the sugar residues added by such activity result in glycosylated proteins which are immunogenic to humans.  Reski et al. describe the use of knockout mutations to remove the genes encoding beta-1,2-xylosyltransferase and alpha-1,3-fucosyltransferase activities enzymes for pharmaceutical glycoproteins for use in mammals, including humans, including beta-glucocerebrosidase. 
	None of the prior art of record teaches or suggests modifying the teachings of Shaaltiel et al., He et al. or Reski et al. so as to provide a lysosomal protein composition comprising a plurality of lysosomal proteins that are glycosylated according to a glycosylation pattern, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-7, 13, 16-21 and 23 have been cancelled.  Claims 8-12, 14, 15, 22 and 24-30 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652